Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 06, 2022

The Court of Appeals hereby passes the following order:

A22A1629. ROBIN JONES v. THE STATE.

      In 1986, Robin Jones was sentenced to life imprisonment after he pled guilty
to murder, kidnapping, rape, and burglary. In April 2022, Jones filed a motion for out-
of-time appeal. The trial court dismissed the motion, and Jones filed a notice of
appeal to this Court. However, Jones has now filed a motion to transfer the appeal to
the Supreme Court.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 16-5-1 (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”), overruled in part on other grounds as recognized in Elliott v. State, 305 Ga.
179, 205 (III) (C) (i) (824 SE2d 265) (2019). The Supreme Court’s jurisdiction over
murder cases includes appeals from orders resolving post-judgment motions in such
cases. See Simpson v. State, 292 Ga. 764 (740 SE2d 124) (2013) (appeal from denial
of a motion in arrest of judgment attacking murder convictions as void).
     Accordingly, Jones’s motion to transfer is hereby GRANTED, and this appeal
is hereby TRANSFERRED to the Supreme Court for disposition.



                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    07/06/2022
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                  , Clerk.